Order entered October 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01177-CV

                    VENATOR MATERIALS PLC, ET AL., Appellants

                                             V.

   MACOMB COUNTY EMPLOYEES’ RETIREMENT SYSTEM AND FIREMEN’S
            RETIREMENT SYSTEM OF ST. LOUIS, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-02030

                                         ORDER
       This interlocutory accelerated appeal was filed September 23, 2019 and challenges, in

part, the trial court’s order denying certain appellants’ motion to transfer venue under Texas

Civil Practice and Remedies Code section 15.003. See TEX. CIV. PRAC. & REM. CODE § 15.003.

Pursuant to section 15.003, this Court must render a judgment within 120 days of the date the

appeal was perfected. See id. § 15.003(c)(2). Before the Court is appellants’ October 25, 2019

unopposed motion for a three-week extension of time to file their opening briefs. Because

judgment must be rendered by January 21, 2020, we GRANT the motion to the extent that we

ORDER appellants’ opening briefs be filed no later than November 12, 2019. We further

ORDER appellees’ responsive brief(s) be filed no later than December 2, 2019 and appellants’
reply brief(s), if any, be filed no later than December 16, 2019. See TEX. R. APP. P. 38.6(d). We

caution the parties these deadlines will not be extended.

                                                     /s/    BILL WHITEHILL
                                                            JUSTICE